DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 3/17/2021, 6/30/2021, 8/10/2021, 11/30/2021, 3/8/2022 and 5/11/2022 are acknowledged.  One of IDS filed on March 17, 2021, it is also acknowledged that the unreasonable number of the related patents was listed.  Since it is very difficult to discern the related subject matter within the reasonable examining time, it has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised to re-submit IDS with the reasonable number of the related patents/documents.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 4 and 14 are rejected under 35 U.S.C. 102(b) as being anticipated by Antola (US 2018/0313498.  Antola discloses a cryogenic storage system to store specimen containers in a temperature controlled environment, the system comprising: a cryogenic storage tank comprising at least one wall the forms an interior cryogenic storage tank and that thermally insulates the interior of the cryogenic storage tank from an exterior thereof to provide the temperature controlled environment, the cryogenic storage tank including an opening that provides ingress into and egress out of the temperature controlled environment; at least a first temperature sensor positioned to sense a temperature in a first region of the temperature controlled environment in the interior of the cryogenic storage tank (See [0087]); and at least a first level sensor positioned to sense a level of a cryogenic medium within the temperature controlled environment in the interior of the cryogenic storage tank (See [0068]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5-10, 12-14, 18, 22, 23, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Antola (US 2018/0313498.  Antola discloses a cryogenic storage system to store specimen containers in a temperature controlled environment, the system comprising: a cryogenic storage tank comprising at least one wall the forms an interior cryogenic storage tank and that thermally insulates the interior of the cryogenic storage tank from an exterior thereof to provide the temperature controlled environment, the cryogenic storage tank including an opening that provides ingress into and egress out of the temperature controlled environment; at least a first temperature sensor positioned to sense a temperature in a first region of the temperature controlled environment in the interior of the cryogenic storage tank (See [0087]); and at least a first level sensor positioned to sense a level of a cryogenic medium within the temperature controlled environment in the interior of the cryogenic storage tank (See [0068]).
Regarding claimed particular location/numbers of the sensors, the provision of the bypass, the specification fails to establish any criticality of the limitations.  Even if applicants show a great improvement over the prior art, applicants must then show that such a modification is beyond the capabilities of a person of ordinary skill in that art.  More particularly, it is not inventive to discover optimum or critical ranges by routine experimentation.  In other words, applicants must prove that such claimed limitations are beyond the bounds of routine experimentation in the art.  Thus, it would have been considered to be an obvious choice of mechanical design because one skilled in this art is familiar with basic brake rocker assembly mechanic and normally has the laboratory test facilities. To optimize or select the suitable location/numbers of the sensors, the provision of the bypass would be within the ability of ordinary skilled in this art. 

Allowable Subject Matter
Claims 11, 15-17, 19-21 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KWON whose telephone number is (571)272-4846. The examiner can normally be reached M-F; 9A-5P. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phuttiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN KWON/           Primary Examiner, Art Unit 3747                                                                                                                                                                                             	August 26, 2022